283 F.2d 306
Charles COLLE, Appellant,v.UNITED STATES of America, Appellee.
No. 18260.
United States Court of Appeals Fifth Circuit.
November 9, 1960.

O. B. Cline, Jr., Miami, Fla., Worton & Cline, Miami, Fla., for appellant.
E. Coleman Madsen, U. S. Atty., Miami, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction of appellant for conspiring to bribe a federal government officer, and to export arms and ammunition without a license. The alleged bribery related to the exportation of the arms. Appellant's principal contention here is that there was insufficient evidence to connect him with the conspiracy, and that, therefore, knowledge of others charged with him could not legally be imputed to him.


2
We think the record amply supports the jury's verdict on all points. Appellant's criticism of the extensive participation by the trial judge in the conduct of the trial does not disclose any prejudice resulting from the questioning of witnesses by the judge. It is not contended that such interrogation was carried on in a manner that would in any way discredit the defendant or his counsel.


3
There being no prejudicial error in the conduct of the trial, the judgment is affirmed.